Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Williams et al. (U.S. PGPUB 20160335275) is made of record as describing a related method of selecting a localization from a plurality of candidate localizations. However, Williams et al. do not disclose the candidate localization method as detailed in claim 1, i.e.,
performing refined localization of the first collection of features with respect to the persisted map, wherein performing refined localization of the first collection of features comprises computing a first candidate localization of the portable electronic device based on the first rough transformation;
for a second collection of features of the plurality of collections of features: perform refined localization of the second collection of features with respect to the persisted map, wherein performing refined localization of the second collection of features comprises computing a second candidate localization of the portable electronic device based on the first rough transformation; and
select a localization based on consensus among the plurality of candidate localizations, including the first candidate localization and the second candidate localization.
Furthermore, Williams et al. do not disclose the condition of determining whether to compute a second candidate localization, i.e.,
determining, based on the confidence metric, whether to compute a second candidate localization of the plurality of candidate localizations, by:
computing a second rough localization for a collection of features in the second portion of the plurality of collections of features, and computing a second refined localization as the second candidate localization based on the second rough localization; or
computing the second refined localization as the second candidate localization based on the first rough localization.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW GUS YANG whose telephone number is (571)272-5514. The examiner can normally be reached M-F 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW G YANG/Primary Examiner, Art Unit 2619                                                                                                                                                                                                        
8/27/22